DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to independent claims 1 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, and 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Guardiani et al. (US 5659214, hereinafter: “Guardiani”) in view of Gutwein et al. (US 7357341, hereinafter: “Gutwein”). 
In reference to Claim 1
Guardiani discloses:
A multistage centrifugal grinder pump (23), comprising: a housing (27, 29, 103, 99) including a base plate (103) with an inner surface (inner surface of 103; Fig. 7), a pump inlet (136) for a fluid to be conveyed, and a pump outlet (135 discharge pipe) for discharging the fluid; a grinder (139, 141, see Fig 3B) arranged in the pump to grind constituents of the fluid; a first stage impeller (69 lower impeller) configured to rotate about an axial direction; a second stage impeller (67 upper impeller) configured to rotate about the axial direction; a stationary diffusor (99 diffuser casing) having an inner surface (inner surface of 99) and being arranged with respect to the axial direction between the first stage impeller and the second stage impeller, and the inner surface of the stationary diffuser arranged adjacent to and abutting the inner surface of the base plate (see the interface between 103 and 99; Fig. 7) to form a flow channel (flow channel around impeller 69) that surrounds the first stage impeller to enable the fluid to flow radially outwardly from the first stage impeller to the second stage impeller, and to transform kinetic energy of the fluid into pressure; and a shaft (61) configured to rotate the first stage impeller, the second stage impeller and the grinder, the first stage impeller and the second stage impeller arranged in series and connected to the shaft in a torque-proof manner, and the diffusor being a semi-open diffusor having a top wall (axial top wall of 99 facing impeller 67), a radially outer annular side wall (radial outer annular side wall of 99; Fig. 7) , and a bottom side (bottom wall of 99 facing impeller 69) facing the first stage impeller, the bottom side having an opening (opening of 99), the top wall arranged adjacently to the second stage impeller (67), the top wall having a central outlet opening (central opening of 99) surrounding the shaft, and the opening in the bottom side extending beyond the first stage impeller (69) with respect to a radial direction (Fig. 7). (Col. 5, ll. 43-64; Col 6, ll. 32-57; Col. 11, ll. 10-50; Fig. 1-7).
Although Guardiani discloses the rings 139 and 141 can be utilized in all the disclosed embodiments (Col. 11, ll. 44-50; Col. 16, ll. 50-55; Fig. 3B), Guardiani does not explicitly disclose the grinding rings are arranged at the pump inlet configured to grind constituents of the fluid. 

Gutwein teaches:
	A multistage centrifugal grinder pump (10), comprising: a housing (40, 42) including a base plate (62) with an inner surface (inner surface of 62; Fig. 7), a pump inlet (41) for a fluid to be conveyed, and a pump outlet (44) for discharging the fluid; a grinder (60) arranged at the inlet of the pump to grind constituents of the fluid (“The grinder 60 is positioned within the inlet section 41 and includes a rotating cutter 66 positioned within a stationary shredding ring 64” Col. 4, ll. 59-61; Fig. 7). The grinder comprising a rotating cutter (66) and a stationary shredding ring (64). (Col. 4, ll. 56-67; Col. 5, ll. 1-50; Fig. 4-7).

Based on the teaching of Guardiani and Gutwein, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to attach a rotating cutter (such as the rotating ring 139 of Guardiani or rotating cutter 66 of Gutwein) to the radial surface of the impeller 69 of Guardiani and a stationary shredding ring (such as the stationary ring 141 of Guardiani or stationary shredding ring 64 of Gutwein) to the surface of base plate103 of Guardiani which is corresponding to the aforementioned radial surface of the impeller 69 of Guardiani so that the aforementioned grinding components are positioned at the pump inlet as taught by Gutwein. The aforementioned modification to the pump inlet of Guardiani would replace the screen (105) of Guardiani at the inlet of the pump with the cooperating rotating and stationary grinding components for the purpose of grinding the large waste particles to obtain the benefit of allow waste particles to be transported through the pump so that the “pump will either lift the waste to the level of the main drain or move the sewage through the piping” (Col. 1, ll. 31-32 of Gutwein).
 

In reference to Claim 2
Guardiani as modified by Gutwein discloses:
The multistage centrifugal grinder pump in accordance with claim 1. Guardiani discloses a pump chamber (pump chamber composed on 131, 99, 95) accommodating the impellers (69, 67), the diffusor dividing the pump chamber into a first chamber, in which the first stage impeller is arranged, and a second chamber, in which the second stage impeller is arranged (Fig. 7).
In reference to Claim 3
Guardiani as modified by Gutwein discloses:
The multistage centrifugal grinder pump in accordance with claim 2, wherein Guardiani discloses the first chamber and the second chamber each have a circular cross-section perpendicular to the axial direction (Fig. 7, 8). 
In reference to Claim 10
Guardiani as modified by Gutwein discloses:
The multistage centrifugal grinder pump in accordance with claim 1, wherein Guardiani discloses the diffusor comprises a mounting flange (flange of 99 attached to 103 and 95; Fig. 7) configured to attach the diffusor to the housing, and a plurality of securing elements (see bolts which attach 99 to 103 and 95; Fig. 7) arranged at the mounting flange to fix the diffusor to the housing, the mounting flange configured and arranged in such a manner that the securing elements are accessible from outside of the pump.
In reference to Claim 11
Guardiani as modified by Gutwein discloses:
The multistage centrifugal grinder pump in accordance with claim 10, wherein Guardiani discloses the base plate (103) is arranged at the pump inlet (136), and the housing further comprises a pump casing (95, 39, 37, 71, 143, 145, 149) delimiting the pump chamber, the diffusor being fixed to the pump casing (Fig. 7).
In reference to Claim 12
Guardiani as modified by Gutwein discloses:
The multistage centrifugal grinder pump in accordance with claim 11, wherein Guardiani discloses the diffusor (99) is interposed between the base plate (130) and the pump casing (95, 39, 37, 71, 143, 145, 149).
In reference to Claim 13
Guardiani as modified by Gutwein discloses:
The multistage centrifugal grinder pump in accordance with claim 1, Guardiani discloses further comprising a drive unit (27, 31) configured to rotate the shaft about the axial direction (Col. 6, ll. 36-57), the drive unit arranged within the housing. Guardiani as modified by Gutwein (as discussed in the rejection of Claim 1 above) discloses the first stage impeller (69) and the second stage impeller (67) are arranged between the drive unit and the modified grinder (139, 141; Fig. 3B of Guardiani; grinder 60 in Fig. 7 of Gutwein) with respect to the axial direction (Fig. 7). 
In reference to Claim 14
Guardiani as modified by Gutwein discloses:
The multistage centrifugal grinder pump in accordance with claim 13, wherein Guardiani discloses the pump is configured for vertical operation with the shaft (61) extending in a vertical direction, and the drive unit (27, 31) arranged above the first stage impeller (69) and the second stage impeller (67) (Fig. 7).
In reference to Claim 15
Guardiani as modified by Gutwein discloses:
The multistage centrifugal grinder pump in accordance with claim 1, wherein Guardiani discloses the pump is a submersible pump (Col. 1, ll. 20-25).
In reference to Claim 16
Guardiani as modified by Gutwein discloses:
The multistage centrifugal grinder pump in accordance with claim 1, wherein Guardiani discloses the pump is a two-stage pump (69, 67) (Fig. 7).
In reference to Claim 17
Guardiani as modified by Gutwein discloses:
The multistage centrifugal grinder pump in accordance with claim 1. As discussed in the rejection of Claim 1 above, the modified grinder at the pump inlet includes a cutting device (the rotating ring 139 of Guardiani in Fig. 3B or rotating cutter 66 of Gutwein in Fig. 7) and is fixed to the shaft (61) --via impeller (69)--.
In reference to Claim 18
Guardiani as modified by Gutwein discloses:
The multistage centrifugal grinder pump in accordance with claim 1. As discussed in the rejection of Claim 1 above, the modified grinder at the pump inlet is configured to rotate during operation to shred or disintegrate solid constituents of the fluid (Col. 4, ll. 56-67; Col. 5, ll. 1-14; Gutwein).

Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Guardiani et al. (US 5659214, hereinafter: “Guardiani”) in view of Gutwein et al. (US 7357341, hereinafter: “Gutwein”) as applied to claim 1 above, and further in view of Ostenberg (US 1387660).
In Reference to Claim 4
Guardiani as modified by Gutwein discloses:
	All of the claimed elements of Claim 1. Guardiani also discloses a diffusor (99, “a diffuser casing 99 which forms first and second stage diffusion areas with impellers 67, 69” Col. 10, ll. 15-20) that is configured to transform kinetic energy of the fluid into pressure (Fig. 7).
Guardiani as modified by Gutwein does not explicitly teach:
A plurality of diffusor elements is disposed at the top wall of the diffusor and configured to guide the fluid from the first stage impeller to the second stage impeller, with each diffusor element extending with respect to the axial direction towards the first stage impeller.
Ostenberg teaches:
	A plurality of diffusor elements (14, Fig 1) is disposed at the top wall (11) of the diffusor and configured to guide the fluid 1from the first stage impeller (bottom stage 3; Fig. 1) to the second stage impeller (above stage 3; Fig. 1) and configured to transform kinetic energy of the fluid into pressure of the fluid (“Within the shoulder 13 formed as shown and described are positioned a plurality of vanes 14, arranged to receive water discharged into bowl 9 and divert it upwardly and inwardly to discharge opening 12, the surface 15 being properly curved for this purpose,” ll. 55-61; Figure 1), with each diffusor element extending with respect to the axial direction towards the first stage impeller (Figure 1). Ostenberg teaches a multi-stage pump. The multi-stage pump features diffusors with flow guiding elements 14 to guide flow to a successive impeller stage. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the top wall (top wall of 99 Guardiani) of the diffusor of Guardiani with the addition of flow guiding elements as taught by Ostenberg for the purpose of centrally guiding flow to a successive impeller stage of the pump in the upward direction (ll. 55-61; Figure 1-2).
In Reference to Claim 5
Guardiani as modified by Gutwein and Ostenberg teaches:
	The multistage centrifugal grinder pump in accordance with claim 4. In addition, each diffusor element (14, Fig.1-2 of Ostenberg) is arranged at the central outlet opening (12, Fig. 1 of Ostenberg) of the top wall and extends in the radial direction, with the extension in the radial direction being such, that the first stage impeller (bottom stage 3; Fig. 1)  projects beyond each diffusor element regarding the radial direction. Figure 1 of Ostenberg illustrates the impeller vanes (27 runner blades) extending beyond the flow guiding elements (14) in a radial direction. 
In Reference to Claim 6
Guardiani as modified by Gutwein and Ostenberg teaches:
	The multistage centrifugal grinder pump in accordance with claim 4. In addition, the diffuser elements (14, Fig. 1-2 of Ostenberg) are equidistantly distributed with respect to a circumferential direction of the top wall (wall 11 in Fig. 1-2 of Ostenberg) of the diffusor (Fig. 1-2 of Ostenberg). 

In Reference to Claim 7
Guardiani as modified by Gutwein and Ostenberg teaches:

The multistage centrifugal grinder pump in accordance with claim 4, wherein the plurality of diffusor elements (14, Fig. 1-2 of Ostenberg) includes at least four diffusor elements (14, Fig. 2 of Ostenberg).

In Reference to Claim 8
Guardiani as modified by Gutwein and Ostenberg teaches:
The multistage centrifugal grinder pump in accordance with claim 4, wherein the plurality of diffusor elements (14, Fig. 1-2 of Ostenberg) includes exactly four diffusor elements (14, Fig. 2 of Ostenberg).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Guardiani et al. (US 5659214, hereinafter: “Guardiani”) in view of Gutwein et al. (US 7357341, hereinafter: “Gutwein”) as applied to claim 1 above, and further in view of Heimgartner  (DE 19543916).
In Reference to Claim 9
Guardiani as modified by Gutwein discloses:
The multistage centrifugal grinder pump in accordance with claim 1. (See rejection of Claim 1 above) Guardiani also discloses a diffusor (99, “a diffuser casing 99 which forms first and second stage diffusion areas with impellers 67, 69” Col. 10, ll. 15-20) that is configured to transform kinetic energy of the fluid into pressure (Fig. 7).
Guardiani as modified by Gutwein does not explicitly disclose:
The top wall of the diffusor has a top surface facing the second stage impeller, and the top surface includes a plurality of grooves configured to clean out solid constituents of the fluid.

Heimgartner teaches:
	A multistage centrifugal grinder pump (1, Figure 1), comprising: a housing (3) with a base plate (20a, as shown in annotated Figure 1 of Heimgartner), a pump inlet (Figure 1) for a fluid to be conveyed, and a pump outlet (2) for discharging the fluid; a grinder (14, 17) arranged at the pump inlet configured to grind constituents of the fluid; a first stage impeller (19) configured to rotate about an axial direction; a second stage impeller (6) configured to rotate about the axial direction; a stationary diffusor (4; as shown in annotated Figure 1 of Heimgartner) arranged with respect to the axial direction between the first stage impeller and the second stage impeller and arranged adjacent the base plate to form a flow channel that surrounds the first stage impeller to enable the fluid to flow radially outward from the first stage impeller unimpeded to the second stage impeller (flow lines within structure), and to transform kinetic energy of the fluid into pressure (at 4, 4a, 4b; Figure 1); and a shaft (8) configured to rotate the first stage impeller, the second stage impeller and the grinder, the first stage impeller and the second stage impeller arranged in series and connected to the shaft in a torque-proof manner (Figure 1), and the diffusor being a semi-open diffusor having a top wall (top portion with plate 5; as shown in annotated Figure 1 of Heimgartner), a radially outer annular side wall (outside portion of 20b), and a bottom side facing the first stage impeller (open via slots 30 in plate 10; as shown in annotated Figure 1 of Heimgartner), the bottom side having an opening (flow path; Figure 1), the top wall arranged adjacently to the second stage impeller, the top wall having a central outlet opening surrounding the shaft, and the opening in the bottom side extending beyond the first stage impeller with respect to a radial direction (chamber extending radially outward from impeller) (4a & 4b;See Figure 1). 
In addition, Heimgartner teaches the top wall of the diffusor (4, Figure 1) has a top surface facing the second stage impeller (6), and the top surface includes a plurality of grooves (33 scraper grooves; Figure 6) configured to clean out solid constituents of the fluid. 
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the top wall (top wall of 99 Guardiani) of the diffusor of Guardiani by including the addition of plurality of grooves as taught by Heimgartner for the purpose of scraping away solid constituents in the fluid.


    PNG
    media_image1.png
    550
    871
    media_image1.png
    Greyscale

Figure 1: Annotated Figure 1 of Heimgartner.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYE SU MON HTAY whose telephone number is (571)270-5958. The examiner can normally be reached Monday-Friday, 9:00am-3:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AYE S HTAY/Examiner, Art Unit 3745                                                                                                                                                                                                        
/TOPAZ L. ELLIOTT/Primary Examiner, Art Unit 3745